Citation Nr: 1637564	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II and herbicide exposure.

3.  Entitlement to service connection for transient ischemic attack (TIA) and residuals thereof, to include as secondary to diabetes mellitus, type II and herbicide exposure. 

4.  Entitlement to a finding of total disability rating based on individual unemployability (TDIU) due to service-connected disability , prior to December 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION


The Veteran served on active duty with the United States Army from April 1967 to January 1969, and from February 1969 to December 1979; he served a tour of duty in Vietnam.  The Veteran was additionally a member of the Army Reserves through 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Baltimore, MD Regional Office (RO) of the United States Department of Veterans Affairs (VA), and , September 2008 and December 2011 rating decisions by the Roanoke, VA RO.  Jurisdiction remains with the Roanoke, VA RO.

The issues were previously remanded by the Board in December 2015.  

The claim was processed via the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension, a TIA and entitlement to TCIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent evidence of record shows that a TIA was directly caused by hypertension and secondarily by the service-connected diabetes mellitus, type II.

CONCLUSION OF LAW

A TIA was caused by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 38 C .F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis

The Veteran seeks service connection for residuals of a TIA.  He has argued that his TIA was caused by his service-connected diabetes mellitus, type II and/or herbicide exposure in service.

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability. Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014).

The record reflects that the Veteran is currently service-connected for diabetes mellitus, type II, effective April 11, 2006.  The record also reflects that the Veteran had a TIA in 2007.  Therefore, the question to be addressed is whether a TIA was caused by or aggravated by the service-connected diabetes mellitus, type II. 

A VA medical opinion was obtained in April 2016 after an examination of the Veteran and review of the claim file.  The examiner opined that diabetes is a cause of peripheral vascular disease, which TIA is a consequence of, so it is more likely than not that diabetes contributed to his TIA secondarily.  The examiner specifically stated that "[i]n this examiner's opinion, stroke and [TIA] in this Vet[eran] are directly related to hypertension and secondarily related to diabetes mellitus."

The Board finds the above opinion to be competent and reliable.  It was based on a review of the claim file and examination of the Veteran and was supported by a rationale.  The examiner has opined that TIA was, at least in part, caused by the service-connected diabetes mellitus, type II.  There is no other competent evidence of record which contradicts this opinion.  Therefore, service connection for a TIA and any residuals thereof on the basis of being caused by service-connected disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a TIA, and residuals thereof, is granted.


REMAND

The Veteran seeks service connection for hypertension and residuals of a TBI, and entitlement to TDIU.  After a review of the claim file, the Board finds that additional development is needed prior to deciding these issues.  

In the December 2015 Board remand, the RO was requested to afford the Veteran VA examinations and to obtain etiology opinions regarding his hypertension and residuals of TBI.  

With regard to the TBI, the Board stated that "[a]lthough the RO determined that there was no evidence of a TBI in service, the Veteran actually was involved in a car accident and was then assaulted.  He sustained a fracture of his cheekbone and jaw; it may be presumed that he sustained a head injury at that time."  

A VA medical opinion was obtained in April 2016.  A review of the opinion shows that it is confusing at best.  Indeed, while the examiner was asked to presume there was a head injury in service, he started the opinion by stating that the Veteran "was never diagnosed with a TBI in service."  Therefore, it appears that the examiner did not provide an opinion presuming there was a head injury in service.  Additionally, the remainder of the opinion appears to be more focused in providing reasons as to why there was no head injury in service, rather than trying to identify any residuals of the presumed head injury.  Further, in an opinion relating to a different disability, the examiner started by stating that the "the Veteran did not suffer a TBI in service."  Therefore, the Board finds that the April 2016 is at a minimum, unreliable.  It is unclear as to whether the examiner truly followed the Board's instruction to presume that there was some type of head injury in service.  

Furthermore, a review of the July 1969 treatment records associated with the motor vehicle accident show that the Veteran was unconscious when he arrived at the emergency room (ER) for treatment after the accident.  He was unresponsive to pain.  He became alert about a half hour after arriving at the ER at which time he reported memory loss.  Thereafter, he once again became unresponsive to pain and stimuli.  At the time, a neurological examination was conducted with no abnormal findings.  However, there may still be some significance regarding the in-service loss of consciousness and memory loss at the time of the motor vehicle accident, which the April 2016 did not discuss.  Therefore, a new opinion is needed.

In regard to the hypertension, the Veteran has argued that his hypertension has been caused and/or aggravated by his service-connected diabetes mellitus, type II.  There is no medical opinion of record addressing the relationship, if any, between the Veteran's hypertension and diabetes mellitus, type II.  On remand, this opinion must be obtained.   

Finally, entitlement to TDIU is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  As there remain open several service connection questions, it would be premature to make a determination on that point at this time.  Remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination(s), by an appropriate specialist, for TBI and miscellaneous neurological problems with a different examiner than the one who conducted the April 2016 VA examination.  The claims folder must be reviewed in conjunction with the examination.  

Based on a review of the file and examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current neurological disability is related to his service. 

The examiner is notified that the Veteran sustained two injuries involving his head in service, in a car accident and in an assault resulting in a broken cheekbone/jaw.  Considering these injuries, in formulating the requested opinion, the examiner should presume that the Veteran sustained a head injury in service.  Further, the examiner should discuss the July 1969 service treatment records which show the Veteran was unconscious and unresponsive after the car accident and complained of memory loss.  The examiner must identify any and all current residuals of such injuries.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his currently diagnosed hypertension.  The claim file should be made available for the examiner's review and the examination report should state a review of the file was conducted.  After an interview and examination of the Veteran, the examiner must provide opinions as to the following:

a.  whether it is at least as likely as not that the Veteran's hypertension was caused by the service-connected diabetes mellitus, type II.

b.  whether it is at least as likely as not that the Veteran's hypertension was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus, type II.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Aggravation means a permanent worsening beyond the natural progression of the disability.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the claim file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


